Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Agreement is entered into this 2nd day of February, 2005, by and between
Dominion Homes, Inc. (hereinafter called the “Company”) and Terrence R. Thomas
(hereinafter called the “Employee”).

 

WHEREAS, the Employee has been employed by the Company since June 22, 2004, and
currently serves as the Company’s Chief Financial Officer and Senior Vice
President of Finance; and

 

WHEREAS, the Company desires to continue an employment relationship with
Employee and to retain the services of the Employee in the same position; and

 

WHEREAS, the Employee desires to continue his employment with the Company in
this position; and

 

WHEREAS, the parties desire to set forth the terms of Employee’s continued
employment with the Company;

 

NOW, THEREFORE, and in consideration of the mutual covenants herein contained,
the adequacy of which is agreed to by the parties, the Company and the Employee
hereby mutually agree as follows:

 

1. Employment and Duties. The Company hereby continues to employ the Employee,
and the Employee hereby accepts continued employment with the Company, upon the
terms and conditions hereinafter set forth. The Employee shall serve the Company
as Chief Financial Officer and Senior Vice President of Finance. In such
capacity, the Employee shall have all powers, duties, and obligations as are
normally associated with such position. The Employee shall further perform such
other duties related to the business of the Company as may from time to time be
reasonably requested of him by the President or CEO. The Employee shall devote
all of his skills, time, and attention solely and exclusively to said position
and in furtherance of the business and interests of the Company. The Employee
shall not directly or indirectly render any services of a business, commercial
or professional nature to any person or organization without the prior written
consent of the Company; provided, however, that the Employee shall not be
precluded from (a) reasonable participation in community, civic, charitable or
similar organizations; (b) personal investments in publicly traded corporations
of less than 1% of the total shares of such corporations; or (c) personal
investments in any amount in securities issued by the Company.

 

2. Term of Employment. This Agreement shall be effective upon execution by both
parties and approval by the Company’s Board of Directors (the “Board”). The term
of employment shall begin, or be deemed to have begun, on January 1, 2005 (the
“Effective Date”). It shall continue through the three-year period ending on the
day before the third anniversary date of the Effective Date, subject, however,
to prior termination or to extension, as herein provided.



--------------------------------------------------------------------------------

3. Compensation. For such services, the Employee shall receive an initial annual
base salary of Two Hundred Fifty Thousand Dollars ($250,000.00), less applicable
taxes and deductions, which may be increased, but not decreased without the
Employee’s written consent, by the Compensation Committee of the Board (the
“Committee”) during the term of this Agreement. In the event that the Committee
increases the Employee’s initial base salary, the amount of the initial base
salary, together with any increase(s), shall be his base salary. Said base
salary shall be payable in equal installments in accordance with the Company’s
regular payroll practices. In addition, the Employee shall be included in the
Company’s annual incentive compensation program, which may be amended by the
Company, on a calendar year basis, during the term of this Agreement (and any
extensions thereof).

 

4. Fringe Benefits. The Company shall further provide the Employee with such
health and life insurance coverages, sick leave and disability programs,
tax-qualified retirement plans, stock option plans, paid holidays, perquisites,
and other fringe benefits of employment as the Company may provide from time to
time to actively employed executives of the Company who are similarly situated.
The Company shall also provide the Employee with the opportunity to participate
in the Company’s Supplemental Executive Retirement Plan, in such manner and at
such level as the Company shall determine, and in accordance with the terms of a
separate agreement between the Company and Employee. Notwithstanding the
preceding provisions of this Paragraph 4, during the term of this Agreement
(including extensions thereof), the Employee shall be entitled to a minimum of
four (4) weeks of vacation per year and other fringe benefits as set forth in
the Company’s written offer of employment dated May 7, 2004. Further,
notwithstanding any provision contained in this Agreement, the Company may
discontinue or terminate at any time any employee benefit plan or program, now
existing or hereafter adopted, to the extent permitted by the terms of such plan
and shall not be required to compensate the Employee for such discontinuance or
termination.

 

Employee acknowledges that he has already been paid an initial signing bonus of
$100,000, less applicable taxes and deductions. By January 31, 2005, the Company
will pay Employee an additional and final signing bonus of $200,000, less
applicable taxes and deductions.

 

5. Extension of Term of Agreement. The Company and the Employee agree that the
Company’s Board of Directors (or the Committee) shall, based upon
recommendations of the Company’s President or CEO, review the Employee’s
performance with the intent that, if the Employee’s performance so warrants, the
Board may, in its sole discretion, extend the term of this Agreement for
additional three-year periods. By December 31, 2005, or, in the event that this
Agreement is extended as provided for in this section, by December 31 of the
first year of any extension period, the Board shall notify the Employee of its
decision whether to grant an extension of this Agreement for an additional
three-year period. To the extent that the Board fails to notify the Employee, on
or before the date described in the preceding sentence, of the extension of the
term of this Agreement, the term of this Agreement shall be

 

2



--------------------------------------------------------------------------------

automatically extended for an additional three-year period. By way of
illustration of this Paragraph 5, if, by December 31, 2005, the Board notifies
the Employee that it intends to grant an extension of the term of this Agreement
(or, if by such date, the Board fails to notify the Employee that it does not
intend to grant such an extension), the term of this Agreement shall be extended
for an additional three-year period beginning on January 1, 2006, and ending on
December 31, 2008. The first day of the extension shall be deemed the Effective
Date for the Agreement, as extended. This Agreement shall be subject to
extension in the manner set forth in this paragraph for additional three-year
periods on the first anniversary date of the Effective Date of the immediately
preceding extension. Each extension of this Agreement will be treated as a new
Agreement and will supercede all prior employment contracts, including those
that have not expired by their terms.

 

6. Termination of Employment.

 

a. Termination of Employment Other Than by Employee. The Employee’s employment
hereunder may be terminated by the Company. However, the Company shall be deemed
to have terminated the employment for “cause” only upon the following:

 

i. Any unauthorized material disclosure by the Employee of the Company’s
business practices or accounts to a competitor.

 

ii. Willful and wrongful misappropriation by the Employee of funds, property, or
rights of the Company.

 

iii. Willful and wrongful destruction of business records or other property by
the Employee.

 

iv. Conviction of the Employee of a felony involving knowing, willful or
reckless misconduct or, as the result of a plea bargain, conviction of the
Employee of a misdemeanor; provided, the Employee was originally charged (prior
to the plea bargain) with a felony involving knowing, willful or reckless
misconduct.

 

v. Gross and willful misconduct by the Employee which results in serious damage
to the Company.

 

vi. The Employee’s material breach of, or inability to perform his obligations
under, this Agreement other than by reason of Disability.

 

b. Termination of Employment by Employee. The Employee may terminate his
employment at any time. However, he shall be deemed to have terminated his
employment for “Good Reason” only if he terminates

 

3



--------------------------------------------------------------------------------

his employment by giving Notice of Termination pursuant to Paragraphs 6(d) and
6(e)(iii) within ninety (90) days after the occurrence of any of the following
events (provided the Company does not cure such event within ten (10) days
following its receipt of the Employee’s Notice of Termination):

 

i. The Employee’s base salary is reduced for any reason other than in connection
with the termination of his employment.

 

ii. For any reason other than in connection with the termination of the
Employee’s employment, the Company materially reduces any fringe benefit
provided to the Employee under Paragraph 4 below the rate of such fringe benefit
provided generally to other actively employed similarly situated executives of
the Company, unless the Company agrees to fully compensate the Employee for any
such material reduction, either through an adjustment to another fringe benefit
or otherwise.

 

iii. Without his consent, the Company permanently assigns the Employee to duties
that are materially inconsistent in any respect with his position (including,
without limitation, his status, office, and title), authority, duties or
responsibilities as set forth by Paragraph 1, (but excluding any other duties
related to the business of the Company reasonably requested of him by the
President or CEO) or takes any other action that results in a permanent and
material diminution in such position, authority, duties, or responsibilities.

 

iv. The Company otherwise materially breaches, or is unable to perform its
obligations under this Agreement.

 

c. Termination of Employment Upon Death or Disability of the Employee. The
Employee’s employment hereunder shall terminate upon his death, and may be
terminated by the Company in the event of his Disability. For purposes of this
Agreement, “Disability” means the inability of the Employee due to illness,
accident, or otherwise, to perform his duties for the period of time during
which benefits are payable to the Employee under the Company’s Short-Term
Disability Plan, as determined by an independent physician selected by the
Company and reasonably acceptable to the Employee (or his legal representative),
provided that the Employee does not return to work on a substantially full-time
basis within thirty (30) days after Notice of Termination is given by the
Company pursuant to the provisions of Paragraphs 6(d) and 6(e)(ii).

 

4



--------------------------------------------------------------------------------

d. Notice of Termination. Any termination of the Employee’s employment by the
Company hereunder, or by the Employee other than termination upon the Employee’s
death, shall be communicated by written Notice of Termination to the other
party. For purposes of this Agreement, a “Notice of Termination” means a notice
that shall indicate the specific termination provision in this Agreement relied
upon, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated.

 

e. Date of Termination. “Date of Termination” means:

 

i. If the Employee’s employment is terminated by his death, the date of his
death.

 

ii. If the Employee’s employment is terminated by the Company as a result of
Disability pursuant to Paragraph 6(c), the date that is thirty (30) days after
Notice of Termination is given, which will be deemed to have been given
coincident with expiration of benefits under the Company’s Short-Term Disability
Plan; provided the Employee shall not have returned to the performance of his
duties on a full-time basis during such thirty- (30-) day period.

 

iii. If the Employee terminates his employment for Good Reason pursuant to
Paragraph 6(b), the date that is ten (10) days after Notice of Termination is
given (provided that the Company does not cure such event during that ten- (10-)
day period).

 

iv. If the Employee terminates his employment other than for Good Reason, the
date that is two (2) weeks after Notice of Termination is given; provided, in
the sole discretion of the Company, such date may be any earlier date after
Notice of Termination is given.

 

v. If the Employee’s employment is terminated by the Company either for Cause
pursuant to Paragraph 6(a) or other than for Cause, the date on which the Notice
of Termination is given.

 

5



--------------------------------------------------------------------------------

7. Amounts Payable Upon Termination of Employment or During Disability.

 

a. Death. If the Employee’s employment is terminated by his death, the
Employee’s beneficiary (as designated by the Employee in writing with the
Company prior to his death) shall be entitled to the following payments and
benefits: (i) any base salary that is accrued but unpaid, any vacation that is
accrued but unused, and any business expenses that are unreimbursed — all, as of
the Date of Termination; (ii) a pro rata award under the incentive compensation
program which is applicable to the Employee at the time of his death, with
proration based on service completed during the calendar year for which the
award is determined, and payable when the award would have been paid had the
Employee’s employment not terminated; and (iii) any benefit following
termination of employment for which he may be eligible under the terms of the
fringe benefit plans, policies and programs described in Paragraph 4. In the
absence of a beneficiary designation by the Employee, or, if the Employee’s
designated beneficiary does not survive the Employee, benefits described in this
Paragraph 7(a) shall be paid to the Employee’s estate.

 

b. Disability.

 

i. During any period that the Employee fails to perform his duties hereunder as
a result of incapacity due to physical or mental illness (“Disability Period”),
the Employee shall continue to receive his base salary at the rate then in
effect for such period until his employment is terminated pursuant to Paragraph
6(c); provided, however, that payments of base salary so made to the Employee
shall be reduced by the sum of the amounts, if any, that were payable to the
Employee at or before the time of any such salary payment under any disability
benefit plan or plans of the Company and that were not previously applied to
reduce any payment of base salary.

 

ii. Upon his termination of employment because of Disability [as described in
Paragraph 6(c)], the Employee shall be entitled to the following payments and
benefits (A) any base salary that is accrued but unpaid, any vacation that is
accrued but unused, and any business expenses that are unreimbursed — all, as of
the Date of Termination; (B) a pro rata award under the incentive compensation
program which is applicable to the Employee at the time of his Disability, with
proration based on service completed during the

 

6



--------------------------------------------------------------------------------

calendar year for which the award is determined, and payable when the award
would have been paid had the Employee’s employment not terminated; and (C) any
benefit following termination of employment for which he may be eligible under
the terms of the fringe benefit plans, policies and programs described in
Paragraph 4. In the event of the Employee’s death prior to the time that all
payments described in Paragraph 7(b)(ii) have been completed, such payments and
benefits shall be paid to the Employee’s beneficiary [as designated pursuant to
Paragraph 7(a)], or, in the absence of a beneficiary designation or if the
designated beneficiary does not survive the Employee, to the Employee’s estate.

 

c. Termination by Company Without Cause, or Termination by Employee for Good
Reason. In the event that the Company terminates the Employee’s employment
without Cause or the Employee terminates his employment for Good Reason before
the expiration of the term of this Agreement, including any extension thereof,
the Employee shall be entitled to the following payments and benefits:

 

i. (A) any base salary that is accrued but unpaid, any vacation that is accrued
but unused, and any business expenses that are unreimbursed — all, as of the
Date of Termination; (B) a pro rata award under the incentive compensation
program which is applicable to the Employee as of the Date of Termination, with
proration based on service completed during the calendar year for which the
award is determined, and payable when the award would have been paid had the
Employee’s employment not terminated; and (C) any benefit following termination
of employment for which he may be eligible under the terms of the fringe benefit
plans, policies and programs described in Paragraph 4.

 

ii. Beginning on the Date of Termination, payments equal to twelve (12) months
of the base salary applicable to the Employee on the Date of Termination. The
Company may make such payments through its ordinary payroll process, or may make
such payments in separate, equal amounts no less frequently than monthly.

 

iii. Within thirty (30) days after the Date of Termination, a lump sum cash
payment equal to eighteen (18) months of the premium applicable to the Employee
on

 

7



--------------------------------------------------------------------------------

the Date of Termination for the Employee and his family (provided the Employee
had family coverage on the Date of Termination) under the Company’s group health
plan.

 

In the event of the Employee’s death prior to the time that all payments
described in Paragraph 7(c) have been completed, such payments and benefits
shall be paid to the Employee’s beneficiary [as designated pursuant to Paragraph
7(a)], or, in the absence of a beneficiary designation or if the designated
beneficiary does not survive the Employee, to the Employee’s estate.

 

d. Termination by Employee Other Than for Good Reason, or Termination by Company
for Cause. In the event that the Employee terminates his employment other than
for Good Reason or the Company terminates his employment for Cause, the Employee
shall not be entitled to any compensation except as set forth below:

 

i. Any base salary (but not incentive compensation) that is accrued but unpaid,
any vacation that is accrued but unused, and any business expenses that are
unreimbursed — all, as of the Date of Termination.

 

ii. Any other rights and benefits (if any) provided under plans and programs of
the Company (excluding any incentive compensation program), determined in
accordance with the applicable terms and provisions of such plans and programs.

 

In the event of the Employee’s death prior to the time that all payments
described in Paragraph 7(d) have been completed, such payments and benefits
shall be paid to the Employee’s beneficiary [as designated pursuant to Paragraph
7(a)], or, in the absence of a beneficiary designation or if the designated
beneficiary does not survive the Employee, to the Employee’s estate.

 

e. No Duty to Mitigate Damages. After any Date of Termination, the Employee
shall have no obligation to seek other employment, but, subject to the
restrictions imposed by Paragraph 10, shall have the right to be otherwise
employed, and any compensation of any type whatsoever received by the Employee
in connection with such employment shall not be offset by the Company against
any of the obligations of the Company under this Agreement.

 

8



--------------------------------------------------------------------------------

8. Change In Control.

 

a. Occurrence of Change in Control. Immediately upon the occurrence of a “Change
in Control,” the Employee shall become fully vested in all employee benefit
programs (other than any tax qualified retirement plan, the Employee’s interest
in which shall vest in accordance with such plan’s terms), including without
limitation, all stock options in which he was a participant at the time of the
Change in Control. For purposes of this Agreement, the term “Change in Control”
means the occurrence of the first of any of the following events:

 

i. Douglas Borror and David Borror both cease to be members of Company’s Board
of Directors; or

 

ii. Any direct or indirect acquisition by a “person,” including a “group” [as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (“Act”)] after which the “person” or “group” is the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing more than 40 percent of
the combined voting power of the Company’s then outstanding securities;
provided, however, that “person” or “group” will not include [a] the Company,
[b] any entity under common control with the Company [within the meaning of
Section 414 of the Internal Revenue Code of 1986 (“Code”)], [c] BRC Properties
Inc. or any of its shareholders or members of the family [as defined in Code
§318] of Donald Borror or [d] any employee benefit plan of any entity described
in Section [2][a], [b] and/or [c] of this definition; or

 

iii. The adoption or authorization by the shareholders of the Company of a
definitive agreement or a series of related agreements [a] for the merger or
other business combination of the Company with or into another entity in which
the shareholders of the Company immediately before the effective date of that
merger or other business combination own less than 50 percent of the voting
power in the entity immediately after the effective date of that merger or other
business combination; or [b] for the sale or other disposition of all or
substantially all of the assets of the Company; or

 

iv. The adoption by the shareholders of the Company of a plan relating to the
liquidation or dissolution of the Company.

 

b. Termination of Employment. If, at any time within two (2) years following a
Change in Control, the Company terminates the Employee’s employment without
Cause or the Employee terminates

 

9



--------------------------------------------------------------------------------

his employment for Good Reason, the provisions of this Paragraph 8(b) shall be
applicable, instead of the provisions of Paragraph 7(c). To the extent that the
provisions of this Paragraph 8(b) are applicable, the Employee shall be entitled
to the following payments and benefits:

 

i. (A) any base salary that is accrued but unpaid, any vacation that is accrued
but unused, and any business expenses that are unreimbursed — all, as of the
Date of Termination; (B) a pro rata award under the incentive compensation
program which is applicable to the Employee as of his Date of Termination, with
proration based on service completed during the calendar year for which the
award is determined, and payable when the award would have been paid had the
Employee’s employment not terminated; and (C) any benefit following termination
of employment for which he may be eligible under the terms of the fringe benefit
plans, policies and programs described in Paragraph 4; provided all cash
payments required under such paragraph shall be made within five (5) calendar
days of the Date of Termination;

 

ii. The lump sum payment, as described in Paragraph 7(c)(iii); except that such
cash payment shall be made within five (5) calendar days of the Date of
Termination;

 

iii. A single lump sum payment, payable within five (5) calendar days of the
Date of Termination, equal to two (2) times the Employee’s annual base salary in
effect upon the Date of Termination; and

 

iv. Reimbursement of all expenses incurred by the Employee through the use of
any executive out-placement services to assist him to seek other employment,
which shall include, but not be limited to (A) secretarial services, use of an
office, phone, office supplies and office services comparable to the level of
such services and supplies available to the Employee prior to the Date of
Termination and (B) all unreimbursed travel expenses incurred by the Employee to
seek other employment up to a maximum amount of Five Thousand Dollars ($5,000).

 

9. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any incentive, fringe
benefit, deferred compensation, or other plan or program provided by the

 

10



--------------------------------------------------------------------------------

Company and for which the Employee may qualify, nor shall anything herein limit
or otherwise affect such rights as the Employee may have under any other
agreements with the Company. Amounts that are vested benefits or that the
Employee is otherwise entitled to receive under any plan or program of the
Company at or after the Date of Termination, shall be payable in accordance with
such plan or program.

 

10. Noncompetition Covenant. The Employee agrees that, during the term of this
Agreement, including any extension thereof, and for a period of one (1) year
thereafter, he shall not:

 

a. Anywhere in the State of Ohio or in any other state in which the Company is
then conducting business, without the written consent of the Company, provide
advice with respect to, engage in or directly or indirectly supervise or assist
the provision of any service or sale of any product which competes with any
service or product of the Company; or

 

b. Anywhere in any state, accept employment with, provide advice to, or engage
in or directly or indirectly supervise or assist the provision of any service or
sale of any product by any person, company, partnership, corporation or other
entity which builds homes, develops land, or otherwise competes with the Company
in any market, city or area in which the Company then conducts business; or

 

c. Solicit any customer or supplier of the Company on behalf of any business
entity that competes with a service or a product of the Company; or

 

d. Hire or attempt to hire any employee of the Company, including but not
limited to encouraging any such employee to terminate his or her employment with
the Company.

 

Any breach of these Covenants shall be treated the same as a termination by the
Company for Cause.

 

The restrictions on competition provided herein may be enforced by the Company
and/or any successor thereto, by an action to recover payments made under this
Agreement, an action for injunction, and/or an action for damages. The
provisions of this Paragraph 10 constitute an essential element of this
Agreement, without which the Company would not have entered into this Agreement.
Notwithstanding any other remedy available to the Company at law or at equity,
the parties hereto agree that the Company or any successor thereto, shall have
the right, at any and all times, to seek injunctive relief in order to enforce
the terms and conditions of this Paragraph 10.

 

11



--------------------------------------------------------------------------------

If the scope of any restriction contained in this Paragraph 10 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction shall be enforced to the maximum extent permitted by law, and the
Employee hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

 

11. Confidential Information. The Employee shall hold in a fiduciary capacity,
for the benefit of the Company, all secret or confidential information,
knowledge, and data relating to the Company, that shall have been obtained by
the Employee during his employment with the Company and that is not public
knowledge (other than by acts by the Employee or his representatives in
violation of this Agreement). During and after termination of the Employee’s
employment with the Company, the Employee shall not, without the prior written
consent of the Company, communicate or divulge any such information, knowledge,
or data to anyone other than the Company or those designated by it, unless the
communication of such information, knowledge or data is required pursuant to a
compulsory proceeding in which the Employee’s failure to provide such
information, knowledge, or data would subject the Employee to criminal or civil
sanctions.

 

The restrictions imposed on the release of information described in the
preceding paragraph may be enforced by the Company and/or any successor thereto,
by an action to recover payments made under this Agreement, an action for
injunction, and/or an action for damages. The provisions of this Paragraph 11
constitute an essential element of this Agreement, without which the Company
would not have entered into this Agreement. Notwithstanding any other remedy
available to the Company at law or at equity, the parties hereto agree that the
Company or any successor thereto, shall have the right, at any and all times, to
seek injunctive relief in order to enforce the terms and conditions of this
Paragraph 11.

 

If the scope of any restriction contained in this Paragraph 11 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction shall be enforced to the maximum extent permitted by law, and the
Employee hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

 

12. Intellectual Property. The Employee agrees to communicate to the Company,
promptly and fully, and to assign to the Company all intellectual property
developed or conceived solely by the Employee, or jointly with others, during
the term of his employment, which are within the scope of the Company’s
business, or which utilized Company materials or information. For purposes of
this Agreement, “intellectual property” means inventions, discoveries, business
or technical innovations, creative or professional work product, or works of
authorship. The Employee further agrees to execute all necessary papers and
otherwise to assist the Company, at the Company’s sole expense, to obtain

 

12



--------------------------------------------------------------------------------

patents, copyrights or other legal protection as the Company deems fit. Any such
intellectual property is to be the property of the Company whether or not
patented, copyrighted or published.

 

13. Assignment and Survivorship of Benefits. The rights and obligations of the
Company under this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and assigns of the Company. If the Company shall at any
time be merged or consolidated into, or with, any other company, or if all or
substantially all of the assets or outstanding voting securities of the Company
are transferred to another company, then the provisions of this Agreement shall
be binding upon and inure to the benefit of the company resulting from such
merger or consolidation or to which such assets or securities have been
transferred, and this provision shall apply in the event of any subsequent
merger, consolidation, or transfer.

 

14. Notices. Any notice given to either party to this Agreement shall be in
writing, and shall be deemed to have been given when delivered personally or
sent by certified mail, postage prepaid, return receipt requested, duly
addressed to the party concerned, at the address indicated below or to such
changed address as such party may subsequently give notice of:

 

If to the Company:    Dominion Homes, Inc.      5000 Tuttle Crossing Boulevard  
   P.O. Box 5000      Dublin, Ohio 43016-5555      Attn: Chief Executive Officer
If to the Employee:    Terrence R. Thomas      at the most recent address set  
   forth in the Company’s employment records

 

15. Indemnification. The Employee shall be indemnified by the Company, to the
extent provided in the case of officers under the Company’s Articles of
Incorporation or Regulations, to the maximum extent permitted under applicable
law.

 

16. Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made hereunder by the Company to the Employee shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine that it should withhold pursuant to any applicable law or
regulations. In lieu of withholding such amounts, in whole or in part, however,
the Company may, in its sole discretion, accept other provision for payment of
taxes, provided that it is satisfied that all requirements of the law affecting
its responsibilities to withhold such taxes have been satisfied.

 

13



--------------------------------------------------------------------------------

17. Arbitration; Enforcement of Rights. Any controversy or claim arising out of,
or relating to this Agreement, or the breach thereof, except with respect to the
Noncompetition Covenant under Paragraph 10, shall be settled by arbitration in
the city of Columbus, Ohio, in accordance with the Rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrator
or arbitrators may be entered in any court having jurisdiction thereof.

 

In the event that the Company refuses or otherwise fails to make a payment when
due and is ultimately decided that the Employee is entitled to such payment,
such payment shall be increased to reflect an interest equivalent for the period
of delay, compounded annually, equal to the prime or base lending rate used by
The Huntington National Bank, and in effect as of the date the payment was first
due.

 

18. Governing Law/Captions/Severance. This Agreement shall be construed in
accordance with, and pursuant to, the laws of the State of Ohio. The captions of
this Agreement shall not be part of the provisions hereof, and shall have no
force or effect. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Except as otherwise specifically provided in this paragraph,
the failure of either party to insist in any instance on the strict performance
of any provision of this Agreement or to exercise any right hereunder shall not
constitute a waiver of such provision or right in any other instance.

 

19. Release and Waiver. Notwithstanding any provision contained elsewhere in
this Agreement, the Company shall not be obligated to make payments to the
Employee upon the termination of his employment as contemplated herein unless
the Employee executes a waiver and release of claims which is acceptable to the
Company.

 

20. Entire Agreement/Amendment. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and the parties have made no
agreement, representations, or warranties relating to the subject matter of this
Agreement that are not set forth herein. This Agreement may be amended at any
time by written agreement of both parties, but it shall not be amended by oral
agreement.

 

[Remainder of page left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

DOMINION HOMES, INC. By:  

/s/ Robert A. Meyer, Jr.

--------------------------------------------------------------------------------

Its:   Senior Vice President and General Counsel    

/s/ Terrence R. Thomas

--------------------------------------------------------------------------------

    Terrence R. Thomas

 

15